Citation Nr: 0304177	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  01-09 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Whether the severance of service connection for prostate 
cancer, status post prostatectomy and lymph node excision, 
was proper.

2.  Whether the severance of service connection for impotence 
was proper.

3.  Whether the severance of service connection for 
ilioinguinal and superficial cutaneous nerve injury, left 
lower extremity, was proper.

4.  Whether the severance of service connection for 
ilioinguinal and superficial cutaneous nerve injury, right 
lower extremity, was proper.

5.  Whether the termination of a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) was proper.

6.  Whether the termination of special monthly compensation 
(SMC) was proper.

7.  Whether the termination of Dependent's Educational 
Assistance (DEA) was proper.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran served on active duty from November 1950 to 
August 1972, when he retired with more than 21 years of 
service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision which, 
implementing a March 2001 proposal, severed service 
connection for prostate cancer, status post prostatectomy and 
lymph node excision, for impotence, and for ilioinguinal and 
superficial cutaneous nerve injury, left lower extremity and 
right lower extremity.  The RO also terminated awards of 
TDIU, SMC, and DEA.  The veteran disagreed with those 
determinations, and, after the RO issued a statement of the 
case (SOC) in November 2001, he submitted a timely 
substantive appeal in December 2001.  

During the pendency of this appeal, the veteran sought 
service connection for cancer of the penis.  That claim was 
denied by a rating decision prepared in February 2001 and 
issued to the veteran in March 2001.  The evidence of record 
does not reflect that the veteran disagreed with the denial 
of service connection for cancer of the penis, and no issue 
regarding cancer of the penis is before the Board for 
appellate review.

During the pendency of this appeal the veteran sought service 
connection for diabetes mellitus, and that claim was granted 
by a rating decision prepared in November 2001 and issued to 
the veteran in December 2001.  The record on appeal does not 
reflect that the veteran has disagreed with any aspect of the 
grant of service connection for diabetes mellitus, and no 
issue regarding that determination is before the Board on 
appeal.  


FINDINGS OF FACT

1.  The veteran has been notified of the evidence and 
information needed to dispute the propriety of the severances 
and terminations at issue in this appeal, and all identified 
evidence has been obtained.

2.  Effective in March 1998, the RO granted the veteran's 
claim for service connection for prostate cancer, status post 
prostatectomy and lymph node excision, on a presumptive basis 
as due to exposure to Agent Orange during service.  The 
decision was based on the veteran's report of treatment for 
prostate cancer and VA examinations conducted before clinical 
records were obtained.

3.  The clinical evidence establishes that the veteran 
experienced partial autopenectomy and obstruction of the 
urinary tract, and was treated for penile cancer; there was 
metastasis of penile cancer to surrounding urinary tract 
tissues, and lymph nodes, but there is no clinical evidence 
that prostate cancer was ever medically diagnosed. 

4.  In a March 2001 rating decision, the RO proposed to sever 
service connection for prostate cancer, status post 
prostatectomy and lymph node excision, and, in a June 2001 
rating decision, the RO implemented the proposal and severed 
service connection for prostate cancer.

5.  The grant of service connection for prostate cancer 
without clinical records to support the history of prostate 
cancer provided by the veteran led to an undebatably 
incorrect adjudicative result, since those records, when 
obtained, disclosed that the veteran had been treated for 
cancer of the penis, not prostate cancer. 

6.  The grants of service connection for impotence as 
secondary to prostate cancer and of service connection for 
right lower extremity and left lower extremity ilioinguinal 
and superficial cutaneous nerve injury, as secondary to 
prostate cancer, were undebatably erroneous, because those 
disorders were secondary to penile cancer, not prostate 
cancer.  

7.  All procedural due process criteria to properly sever 
service connection for prostate cancer and disorders 
secondary to prostate cancer have been complied with.

8.  Awards of TDIU, SMC, and DEA were based on the clearly 
and unmistakably erroneous determinations that the veteran 
was unemployable, totally and permanently disabled, and had 
lost the use of a creative organ, as a result of service-
connected prostate cancer.

9.  The veteran became unemployable as of March 23, 1998, and 
had suffered loss of use of a creative organ as of March 23, 
1998, and was found to be totally and permanently disabled 
effective July 10, 2000, as the result of cancer of the 
penis, for which service connection has been denied. 

10.  The statutory or regulatory criteria for entitlement to 
TDIU or SMC were not met on March 23, 1998, and the criteria 
for eligibility for DEA based on the veteran's service were 
not met on July 10, 2000.


CONCLUSIONS OF LAW

1.  A grant of service connection for prostate cancer was 
clearly and unmistakably erroneous; the RO has properly 
severed service connection for prostate cancer.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.105(d), 3.159, 3.303, 3.306, 
3.307, 3.309 (2002).

2.  A grant of service connection for impotence due to 
prostate cancer was clearly and unmistakably erroneous; the 
RO has properly severed service connection for impotence due 
to prostate cancer.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105(d), 
3.159, 3.303, 3.310 (2002).

3.  The grants of service connection for ilioinguinal and 
superficial cutaneous nerve injury, left lower extremity and 
right lower extremity, secondary to treatment of prostate 
cancer, were clearly and unmistakably erroneous; the RO has 
properly severed service connection for those disorders.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1116, 1154, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.105(d), 3.159, 3.303, 3.310 
(2002).

4.  The veteran lacks legal entitlement under the law to TDIU 
or SMC awarded effective March 23, 1998, where those awards 
were based on clearly and unmistakably erroneous grants of 
service connection which have properly been severed.  38 
U.S.C.A. §§ 1114(k), 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.105(d), 3.159, 3.350, 4.16 (2002).

5.  There is no entitlement under the law to an award of DEA 
based on the veteran's service, where that award was based on 
clearly and unmistakably erroneous grants of service 
connection which have properly been severed.  38 U.S.C.A. §§ 
3500, 3501, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.105(d), 3.159, 3.807, 21.3020, 21.3021 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred prostate cancer, and 
that he is entitled to service connection for that disorder 
because he was exposed to Agent Orange in Vietnam.  He 
contends that he is entitled to service connection for 
impotence and nerve injury suffered as the result of 
treatment of prostate cancer, and to special monthly 
compensation (SMC) for impotence.  He contends that he 
remains entitled to awards of TDIU and DEA which became 
effective in March 1998. 


Duty to assist and notify

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefined the 
obligations of VA with respect to the duty to assist, and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date, and 
thus applies to the claims before the Board on appeal.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C.A. § 5107, was intended to have retroactive effect).  
The VCAA provides that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, requires the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  38 
U.S.C.A. § 5103A(f) (West 2002).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date (with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  These 
provisions are not relevant to this case, since there is no 
issue of new and material evidence. 


VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

By a letter issued in October 2000, the RO advised the 
veteran of the need to submit evidence establishing a 
clinical diagnosis of prostate cancer and evidence that a 
prostatectomy was performed.  In March 2001, the RO initiated 
telephone contact with the veteran to explain that the 
clinical evidence obtained did not support the veteran's 
contention that he had incurred prostate cancer or that he 
had undergone surgery for prostate cancer.  The RO explained 
that, unless the veteran was able to identify clinical 
records which disclosed a diagnosis of prostate cancer or 
surgical treatment of prostate cancer, the RO would propose a 
severance of the award of service connection for prostate 
cancer.  The veteran identified additional clinical records, 
and those records were obtained.  In March 2001, the RO again 
requested complete VA records for the veteran, but no records 
reflecting a diagnosis of prostate cancer were obtained.  

By a March 2001 rating decision, the RO proposed to sever 
service connection for prostate cancer, and for nerve 
injuries of the left and right lower extremitates as 
secondary to prostate cancer, and impotence secondary to 
prostate cancer, and to terminate awards of SMC, TDIU, and 
DEA.  This letter summarized and listed the evidence of 
record and explained that this was the evidence on which the 
proposal to sever was based.  The RO advised the veteran that 
it was his responsibility to identify any other relevant 
evidence which might show that the proposal to sever was not 
correct, and to authorize VA to obtain any identified 
evidence he wished to have considered and wanted VA to obtain 
for him.  This letter advised the veteran of each of the 
procedural rights set out in 38 C.F.R. § 3.105, including his 
right to a personal hearing prior to notice of a decision 
implementing the March 2001 proposal to sever service 
connection.  



The veteran identified two additional physicians from whom 
evidence should be obtained, but did not include an address 
which would provide the RO sufficient information to contact 
the physicians.  In an April 2001 letter, the RO advised the 
veteran that more specific information, such as an address, 
was needed so that the records could be requested.  The RO 
also specifically advised the veteran of the enactment of the 
VCAA and of the actions VA could take to assist him to show 
that service connection for that disorder should not be 
severed.  The letter also again advised the veteran that it 
was his responsibility to identify evidence which supported 
his claim, and set out various types of evidence which could 
be identified.

In April 2001, the veteran disagreed with the proposed 
severance and requested a hearing.  An informal hearing was 
conducted in May 2001.  The veteran identified additional 
evidence that he thought might be favorable to his contention 
that the evidence did not warrant severance.  He identified 
an individual at the VA Medical Center who was to assist him 
to obtain the evidence of clinical treatment of prostate 
cancer.  However, when contacted by the RO, an individual 
assisting the person identified in the informal hearing 
stated that they had been unable to find clinical notations 
that the veteran was ever diagnosed as having prostate cancer 
or that his prostate had been removed.  

By a rating decision issued to the veteran in June 2001, the 
RO explained the criteria for severing service connection, 
explained how the evidence established that the prior awards 
of service connection for prostate cancer and for disorders 
secondary to treatment of prostate cancer were clearly and 
unmistakably erroneous, and set out the veteran's appellate 
rights.  In a November 2001 SOC, the RO provided the veteran 
with the regulations relevant to severance of service 
connection, including the language of 38 C.F.R. § 3.105 
describing the due process procedures applicable to severance 
of service connection, and including notice that the burden 
of proof was on the government to establish that severance of 
service connection was proper.


The letters from the RO, telephone contacts from the RO, and 
the rating decision and SOC afforded the veteran the 
opportunity to identify evidence, advised the veteran of the 
duties to him under the VCAA, and notified him what evidence 
he was responsible to provide or identify and what evidence 
VA would be responsible to obtain on the veteran's behalf.  
These discussions, primarily the SOC, advised the veteran of 
the laws and regulations applicable to severance of service 
connection, including the procedural due process to be 
afforded. 

The veteran was afforded several opportunities to identify 
evidence showing that VA's action to sever service connection 
was not proper.  The veteran has submitted numerous 
statements, and reiterated that his VA clinical records 
establish that he had a history of prostate cancer and 
prostatectomy.  The correspondence, rating decision, SOC, and 
other contacts with the veteran establish that there is no 
additional relevant clinical information available.  

The correspondence, rating decision, SOC, informal hearing 
report, and other contacts with the veteran establish that 
the duties to inform the veteran of the evidence necessary to 
challenge the propriety of severance of service connection, 
to notify him regarding his responsibility to identify 
evidence that service connection was warranted, and VA's 
responsibility to obtain any identified evidence and to 
assist the veteran in developing evidence showing that 
severance of service connection was not warranted, including 
as specified in the VCAA, have been met in this case.  

Moreover, the Board notes that, as to the RO's determinations 
that awards of TDIU, SMC, and DEA, should be terminated, the 
law, and not the underlying facts or development of the 
facts, is dispositive in those matters, and the provisions of 
the VCAA do not affect those appeals, except to the extent 
that the VCAA is applicable to the underlying determination 
as to whether severance of service connection for prostate 
cancer is proper.  See Manning v. Principi, 16 Vet. App. 534 
(2002).



I.  Factual Background

The veteran had more than twenty-one years of active military 
service at the time of his retirement in August 1972.  During 
active duty, the veteran served in Vietnam during the period 
when herbicides were in use. 

By a claim submitted in March 1998, the veteran sought 
service connection for prostate cancer, which he contended 
resulted from exposure to Agent Orange.  On VA examination 
conducted in May 1998, the veteran reported that he underwent 
prostatectomy at the VA Medical Center in Salt Lake City in 
1990.  He reported that about two years later, local 
metastasis of cancer to the lymph nodes in the groin were 
also excised.  

Based on this VA examination report, although the VA records 
identified by the veteran were not yet associated with the 
claims file, the RO, in a September 1998 rating decision, 
awarded service connection for prostate cancer, status post 
prostatectomy.  The award of service connection was based on 
the presumption of service connection for prostate cancer 
following exposure to Agent Orange. 

The veteran was examined again in October 1998.  At that 
time, it was noted that the veteran had a suprapubic catheter 
and that there was disruption of the innervation to the 
operative site at the lymph node excision and in the 
anterior, anteromedial, and posterolateral aspects of each 
leg above each knee in the distribution of the ilioinguinal, 
lateral femoral cutaneous, and anterior femoral cutaneous 
nerves, secondary to the lymph node dissection.  However, no 
clinical records regarding the treatment of the veteran's 
prostate cancer or the lymph node dissection were available.

Based on this examination, the RO, by a January 1999 rating 
decision, granted secondary service connection for 
ilioinguinal nerve injury in the right lower extremity and in 
the left lower extremity and assigned a 60 percent evaluation 
for the veteran's prostate cancer residuals, although none of 
the VA records of the veteran's treatment for prostate cancer 
were yet associated with the claims file.

The veteran was again examined in May 2000.  The veteran 
again gave a history of acute urinary retention followed by 
suprapubic prostatectomy and wide excision of regional lymph 
nodes following metastasis of prostate cancer.  The veteran 
reported that he became impotent as a result of treatment of 
prostate cancer.

By a rating decision issued in July 2000, the RO determined 
that the veteran was unemployable as a result of the service-
connected prostate cancer and disabilities secondary to that 
cancer, and awarded TDIU.  The RO granted service connection 
for impotence and determined that the veteran was entitled to 
SMC based on loss of use of a creative organ.  In addition, 
the RO determined that the veteran was eligible for 
Dependents' Educational Assistance (DEA) under chapter 35, 
U.S.C.

In October 2000, the RO received private and VA inpatient and 
outpatient clinical records of the veteran's treatment 
beginning in 1990.  These clinical records included a July 
1990 pathology report which disclosed a diagnosis of squamous 
cell carcinoma of the penis.  Summaries of the veteran's 
treatment in 1990 disclosed that the veteran had experienced 
spontaneous loss of a portion of his penis (autopenectomy) at 
home, and sought medical treatment because the remaining 
portion of the penile urethra became obstructed.  The 
clinical records reflected that treatment of the cancer of 
the penis required complete removal of the entire shaft of 
the penis and resection of tissues around it, including a 
portion of the urinary tract near the prostate, and an 
iliostomy for drainage of the urinary tract was required.  

July 1992 operative records reflect metastasis of the 
squamous cell cancer of the penis to the right inguinal nodes 
and wide lymph node dissection to remove the metastatic 
penile cancer.  The report of a May 1993 VA hospitalization 
reflects that the veteran, who had a history of radical 
penectomy and bilateral inguinal node dissection, required 
treatment for a mass in the right thigh.

Following the receipt of these records, the RO requested that 
a specialist in genitourinary disease review the records to 
determine whether the veteran had prostate cancer secondary 
to penile cancer or had prostate cancer that arose separately 
from cancer of the penis.  In a December 2000 opinion, the VA 
physician stated that the diagnosis of prostate cancer 
assigned following VA examination in May 1998 and October 
1998 was incorrect, and showed the necessity for having 
clinical records at the time of a VA examination.  The 
reviewer noted that he had conducted one of the prior 
examinations of the veteran, and had assigned a diagnosis of 
prostate cancer, based on the history provided by the 
veteran, because he was unable to conduct physical 
examination to determine if the veteran had undergone 
prostatectomy because of the veteran's weight.  

The reviewer explained that prostatic cancer is almost always 
adenocarcinoma, and the pathology report in this case 
reflects sqaumous cell carcinoma.  The reviewer explained 
that, if a prostatectomy was performed, it was done as part 
of the excision of extension of penile cancer and resection 
of the perineum following that excision.  The reviewer noted 
that the veteran's PSA (protein specific antigen) examination 
was well within normal limits.  The examiner concluded that 
"this veteran has never had prostatic cancer."  

After obtaining this review, in March 2001, the RO notified 
the veteran that the clinical records did not show a 
diagnosis of prostate cancer or that a prostatectomy had been 
performed.  The RO advised the veteran to furnish a copy of 
the surgical report showing that a prostatectomy had been 
performed.

The veteran submitted the report of an October 2000 VA 
hospitalization.  That discharge summary lists, among other 
diagnoses, a history of penile and prostate cancer.  The 
veteran also submitted additional private clinical records 
dated in July 2000 which disclosed that the veteran had 
cancer of the penis and that orchiectomy and perineal 
resection were required following obstruction of the 
remaining portion of the penis after the distal portion of 
the penis detached spontaneously when the veteran attempted 
to void.

The veteran identified clinical records which referenced 
prostate cancer, but those references to prostate cancer were 
apparently based on history provided by the veteran.  The 
additional clinical records confirmed that the correct 
pathologic and surgical diagnosis of the cancer for which the 
veteran was treated was cancer of the penis.  

The RO thereafter contacted the veteran in March 2001 to 
discuss possible severance of service connection for prostate 
cancer.  The veteran reiterated that he was operated on for 
prostate cancer in July of 1990 and that all records of his 
treatment for prostate cancer were at the VA Medical Center.

By a rating decision issued in March 2001, the RO proposed to 
sever service connection for prostate cancer, and, as well, 
to sever service connection for nerve injuries of the left 
lower extremity and right lower extremity secondary to 
prostate cancer, and to sever service connection for 
impotence secondary to prostate cancer.  The RO also notified 
the veteran that it proposed to terminate his awards of SMC, 
TDIU, and DEA, because those awards were based on the 
erroneous determinations related to prostate cancer.  The RO 
explained that there was no evidence that the veteran was 
entitled to service connection for penile cancer.  

By a rating decision issued in June 2001, the RO implemented 
the proposal to sever service connection for prostate cancer, 
impotence and nerve injury of the left lower and right 
extremities secondary to prostate cancer.  The RO also 
terminated the veteran's awards of TDIU, SMC, and DEA.  

II.  Laws and Regulations Applicable to Severance of Service 
Connection

In general, under the applicable VA law and regulations, 
service connection may be granted if the weight of the 
evidence establishes that a disability was incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110 
(wartime), 1131 (peacetime).  A veteran who served in the 
Republic of Vietnam during the Vietnam era and has a disease 
listed at 38 U.S.C.A. § 1116(b) or 38 C.F.R. § 3.309(e), 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  If the veteran was exposed to 
herbicides, and develops one of the listed diseases, service 
connection for that disease as a result of exposure to 
herbicides is presumed, if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met.  

Prostate cancer is a disease which, by regulation, is 
identified as associated with exposure to herbicide agents; 
cancer of the penis is not among the diseases recognized by 
statute or regulation as associated with exposure to 
herbicide agents.  38 U.S.C.A. § 1116(b); 38 C.F.R. 
§ 3.309(e).  However, presumptive service connection under 38 
U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a) for a cancer listed 
in 38 C.F.R. § 3.309(e) as being associated with herbicide 
exposure may not be established if the cancer developed as 
the result of metastasis of a cancer which is not associated 
with herbicide exposure.  VAOPGCPREC 18-97; see also Darby v. 
Brown, 10 Vet. App. 243, 245 (1997).  Evidence sufficient to 
support the conclusion that a cancer listed in section 
3.309(e) resulted from metastasis of a cancer not associated 
with herbicide exposure will constitute "affirmative 
evidence" to rebut the presumption of service connection for 
the purposed of 38 U.S.C. § 1113(a).  The Board is bound by 
this opinion.  38 U.S.C.A. § 7104.

In general, once service connection has been granted, that 
award of service connection will be severed only where 
evidence establishes that the original grant of service 
connection was clearly and unmistakably erroneous, and only 
after certain procedural safeguards have been met.  38 C.F.R. 
§ 3.105(d); Daniels v. Gober, 10 Vet. App. 474 (1997).  VA 
has the burden of proof to establish that the original grant 
was clearly and unmistakably erroneous.  Id.  The proof 
required to meet this burden is the same as a claimant's 
burden in attempting to overturn a final decision on the 
basis of clear and unmistakable error (CUE).  Baughman v. 
Derwinski, 1 Vet. App. 563, 566 (1991).



III.  Analysis

(a) Procedural due process 

The procedural safeguards, as set out in 38 C.F.R. § 
3.105(d), require that, when severance of service connection 
is warranted, the RO must provide the veteran a rating 
decision proposing severance of service connection, and that 
proposal must set forth all material facts and reasons.  That 
proposal was issued in March 2001 in this case.  The Board 
further notes that, prior to issuance of this notice of 
proposed severance of service connection, the RO contacted 
the veteran personally by phone to discuss the evidence with 
him and to advise him of the possibility of proposed 
severance of service connection.  

The regulations require that the claimant be notified at his 
or her latest address of record of the contemplated action 
and furnished detailed reasons therefor.  Specifically, in 
this case, the veteran was notified that "the evidence shows 
that you have penile cancer, not prostate cancer."  

The veteran must be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  38 C.F.R. § 3.105(d.); see Baughman, 1 Vet. App. 
at 566.  The notice explained that the veteran could submit 
additional evidence to show that the proposed action should 
not be taken and advised the veteran of his right to request 
a personal hearing.  The veteran was advised that, if there 
were no response or additional evidence from the veteran 
within 60 days, the RO would make a decision based on the 
evidence considered in the proposal to sever service 
connection.  

Following this notification, the veteran responded to the 
proposal for severance, and discussed his options for action 
with the RO.  He requested a predetermination hearing, and he 
was advised of his right to obtain a representative.  In mid-
April 2001, the veteran was notified of the scheduled 
hearing, which was held in May 2001.  The RO documented its 
efforts to obtain the records identified by the veteran at 
that hearing.  The rating decision implementing the proposed 
severance was issued in June 2001, after more than 60 days 
had expired following the issuance of the proposed 
termination.  The veteran was notified, in the June 2001 
rating decision, that the additional evidence sought in 
response to the predetermination hearing showed that he, in 
fact, had penile cancer, not prostate cancer.

Thus, the record establishes that the RO satisfied all 
procedural requirements specified by regulation where 
severance of service connection is contemplated, and provided 
the veteran additional notice and assistance beyond the basic 
procedural due process specifically required by regulation.  
38 C.F.R. § 3.105(d).  

(b) CUE in decision which granted service connection for 
cancer of the prostate

The United States Court of Appeals for Veterans Claims 
(Court) has propounded a three-pronged test to determine 
whether CUE is present in a prior determination: (1) [E]ither 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than a simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at that time were 
incorrectly applied; (2) the error must be "undebatable" and 
of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made"; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc).

The Court has further stated that a CUE is a very specific 
and a rare kind of "error."  It is the kind of error, of fact 
or of law, that when called to the attention of later 
reviewers compels the conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Thus, even where the premise of 
error is accepted, if it is not absolutely clear that a 
different result would have ensued, the error complained of 
cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 
40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. 
310, 313 (1992) (en banc).

The Court has held that the same CUE standard that applies to 
a veteran's CUE challenge to a prior adverse determination 
under 3.105(a)) is also applicable in the Government's 
severance determination under 3.105(d)).  "Once service 
connection has been granted, section 3.105(d) provides that 
it may be withdrawn only after VA has complied with specific 
procedures and the Secretary meets his high burden of proof."  
See Wilson v. West, 11 Vet. App 383 (1998); see also Baughman 
v. Derwinski, 1 Vet. App. 563, 566 (1991) ("In effect, § 
3.105(d) places at least as high a burden of proof on the VA 
when it seeks to sever service connection as § 3.105(a) 
places upon an appellant seeking to have an unfavorable 
previous determination overturned.").  See also Graves v. 
Brown, 6 Vet. App. 166, 170 (1994) (holding that clear and 
unmistakable error is defined the same under 
38 C.F.R. § 3.105(d) as it is under § 3.105(a)).

However, the evidence that may be considered in determining 
whether severance is proper under section 3.105(d) is not 
limited to the evidence before the RO at the time of the 
initial service connection award.  Daniels v. Gober, 10 Vet. 
App. 474, 480 (1997); cf. Venturella v. Gober, 10 Vet. App. 
340, 342-43 (1997).  The Court reasoned that because section 
3.105(d) specifically contemplates that a change in diagnosis 
or change in law or interpretation of law may be accepted as 
a basis for severance, the regulation contemplates the 
consideration of evidence acquired after the original 
granting of service connection.  The Court reasoned that 
"[i]f the Court were to conclude that . . . a service 
connection award can be terminated pursuant to section 
3.105(d) only on the basis of the law and record as it 
existed at the time of the award thereof, the VA would be 
placed in the impossible situation of being forever bound to 
a prior determination regardless of changes in the law or 
later developments in the factual record."  Venturella, at 
342-43.

As noted above, the facts reflect that the RO granted service 
connection for prostate cancer in September 1998 on the basis 
of evidence that consisted primarily of a history of 
prostatectomy reported by the veteran and findings on medical 
examination which were not inconsistent with that history.  
In addition, a VA outpatient progress note dated in May 1997 
was of record.  That record reflected a history of prior 
surgery in 1990 and current use of a suprapubic catheter.  
The Board notes that the report of surgical history described 
in that note is difficult to read.  Given the veteran's 
reported history of prostatectomy, the RO apparently 
interpreted that note as consistent with a diagnosis of 
prostate cancer, although it does not specifically state that 
the veteran had a prostatectomy.  

A.  Severance of service connection for prostate cancer

After a review of the evidence, the Board must decide, based 
on all the evidence of record, whether the September 1998 
rating decision was clearly and unmistakably erroneous in 
granting service connection for prostate cancer.  In 1998, as 
now, service connection could only be granted for a medically 
diagnosed disorder.  When the RO obtained the clinical 
records of the surgical procedure the veteran underwent in 
1990, it became clear that the medical diagnosis for which 
the veteran was treated in 1990 was penile cancer, not 
prostate cancer, as the veteran reported.  The December 2000 
statement from the medical reviewer, who explained the 
rationale for his conclusion in detail, provides a clear 
statement that the veteran did not have cancer of the 
prostate.

The medical evidence makes it clear that the only cancer for 
which the veteran has been treated is cancer of the penis.  
The RO granted service connection for prostate cancer, a 
disorder that was never medically diagnosed.  The correct 
facts, as they were known at the time, were not before the 
RO. 

The RO's determination that the veteran had prostate cancer, 
where the clinical records establish that the veteran had 
penile cancer, not prostate cancer, constitutes error that is 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  The RO's granting of service connection for prostate 
cancer, where all the medical evidence establishes that the 
veteran had penile cancer, constituted CUE.  


The fact that the veteran continues to contend that he had 
prostate cancer and had a prostatectomy does not establish 
that the RO's error was "undebatable."  He is not a medical 
professional.  The contemporaneous clinical evidence clearly 
reflects that the veteran's cancer of the penis was far 
advanced, requiring resection of the urinary tract and 
perineum, so that, as the December 2000 reviewer noted, the 
veteran confused removal of the prostate as a result of 
cancer of the penis with prostate cancer.  Even if the 
veteran's penile cancer invaded the prostate, the law makes 
it clear that removal of the prostate to excise metastasis of 
cancer of the penis, which is not recognized as associated 
with exposure to herbicides, is not a cancer of the prostate 
which may be presumed service-connected.  VAOPGCPREC 18-97.  
The fact that the veteran continues to report a history of 
prostate cancer, and that current medical records reflect 
that reported history, is not persuasive evidence in light of 
the contemporaneous records which show penile cancer, not 
prostate cancer.

B.  Severance of service connection for impotence and nerve 
injuries, right and left lower extremities

In September 1998, as now, service connection could be 
granted for any disorder secondary to a service connected 
disorder or treatment of a service connected disability.  38 
C.F.R. § 3.310 (a).  The RO granted service connection for 
ilioinguinal and superficial cutaneous nerve injuries, right 
lower extremity, as secondary to prostate cancer, and granted 
service connection for ilioinguinal and superficial cutaneous 
nerve injury, left lower extremity, as secondary to prostate 
cancer, based on the history provided by the veteran that the 
lymph node dissection which caused those nerve injuries was 
required to treat prostate cancer that had metastasized.  

When the RO obtained the clinical records for which the 
veteran had provided this history, the pathology reports 
reflected that lymph node dissection was conducted to treat 
metastasis of a penile cancer.  There was no clinical 
evidence that prostate cancer had been diagnosed or had 
metastasized to the lymph nodes which were surgically 
removed.  Following review of the clinical records in 
December 2000, the medical reviewer concluded that the 
veteran did not have prostate cancer.  

When the RO granted service connection for lymph node 
dissection which led to nerve injuries in the right and left 
lower extremities as secondary to prostate cancer, the 
correct facts, as they were known at the time, were not 
before the RO.  The clinical records, when obtained, 
disclosed that the veteran had penile cancer, not prostate 
cancer.  The grant of service connection for nerve injuries 
as secondary to treatment for prostate cancer, where the 
cancer treated was penile cancer, not prostate cancer, 
constitutes error that is "undebatable" and of the sort 
"which, had it not been made, would have manifestly changed 
the outcome at the time it was made."  The grant of service 
connection for nerve injury in the right and left lower 
extremities as secondary to prostate cancer, where all the 
medical evidence establishes that the veteran had penile 
cancer, constituted CUE.  

By a rating decision issued in July 2000, the veteran was 
awarded service connection for impotence on the basis that 
impotence began when a prostatectomy was performed.  When the 
RO obtained the clinical records, those records disclosed 
that a portion of the veteran's penis detached at home 
(autopenectomy), prior to medical treatment, at the time of 
an attempt to void, and that a suprapubic catheter was 
required when penile cancer further obstructed the veteran's 
urinary tract and complete excision of the penis and 
surrounding tissues was required.  The RO's grant of service 
connection for impotence as secondary to prostatectomy, when, 
in fact, the veteran lost a creative organ, his penis, prior 
to prostatectomy, constitutes error that is "undebatable," 
since the evidence establishes that penectomy secondary to 
cancer of the penis, not prostatectomy secondary to cancer of 
the prostate, led to the veteran's impotence.

Since the veteran has not been awarded service connection for 
penile cancer (an issue not before the Board), he cannot, by 
law, be granted service connection for secondary conditions.

The Board concludes that the RO's prior grants of service 
connection for impotence as secondary to suprapubic 
prostatectomy and for nerve injuries, right and left lower 
extremities, as secondary to lymph node dissection for 
metastatic prostate cancer, were clearly and unmistakably 
erroneous, and that the RO properly severed service 
connection for those disorders.  38 C.F.R. § 3.105(d).

C.  Termination of TDIU

A total disability rating based on individual unemployability 
may be assigned where the schedular rating is less than total 
when the disabled person is, in the judgment of the rating 
agency, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  38 
C.F.R. §§ 3.340, 3.341, 4.16.  The regulation makes it clear 
that there is legal entitlement to TDIU only if the veteran's 
unemployability is due to service-connected disability.  

In this case, the veteran's award of TDIU, effective in March 
1998, was based on the determination that the veteran was 
unemployable as a result of service-connected prostate 
cancer.  As that determination has been shown to be clearly 
and unmistakably erroneous, and has properly been severed, it 
is clear that the veteran does not have legal entitlement to 
an award of TDIU, effective March 1998, since the disability 
for which the award of TDIU was granted was not a service-
connected disability.  In the absence of legal authority to 
award TDIU for non-service-connected disability, VA must 
terminate the award of TDIU.  

The veteran has not established that he meets the regulatory 
requirements for entitlement to an award of TDIU under 
38 C.F.R. § 4.16, and the veteran's claim for continuation of 
this award fails because of absence of legal merit or lack of 
entitlement to the award under the law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).

In reaching this decision, the Board makes no determination 
as to whether the veteran may currently be entitled to an 
award of TDIU, based on current evidence as to service-
connected disability for which service connection has not 
been severed.  The Board's decision is limited to the fact 
that, at the time TDIU was awarded effective in March 1998, 
that award was based on a determination that the veteran was 
unemployable as a result of prostate cancer.  Service 
connection has now properly been severed for prostate cancer.  
As the grant of service connection which served as the basis 
for the award of TDIU has been severed, the award of TDIU 
effective in March 1998 must be terminated.  Termination of 
the award of TDIU which was erroneously granted for 
unemployability due to prostate cancer, where prostate cancer 
was not medically diagnosed, does not preclude the veteran 
from establishing entitlement to TDIU based on 
unemployability due to a medically-diagnosed service-
connected disability.

D.  Termination of SMC

Under 38 C.F.R. § 1114(k), additional monthly compensation is 
payable for loss of use of one or more creative organs that 
is the result of a service-connected disability.  In this 
case, the veteran was granted SMC, effective in March 1998, 
based on impotence due to a service-connected prostate 
cancer.  However, the clinical evidence establishes that the 
veteran experienced loss of his penis due to penile cancer, 
for which service connection has not been granted.  

The determination that the veteran lost the use of a creative 
organ due to service-connected disability was clearly and 
unmistakably erroneous.  Thus, the determination that the 
veteran met the statutory criteria for an award of SMC was in 
error.  The veteran does not meet the legal requirements for 
an award of SMC.  The veteran has not established that he 
meets the statutory or regulatory requirements for 
entitlement to an award of SMC as of March 1998 under 
38 U.S.C.A. § 1114(k), and the veteran's claim for 
continuation of this award fails because of absence of legal 
merit or lack of entitlement to the award under the law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


E.  Termination of DEA eligibility

Basic eligibility for DEA benefits under the provisions of 38 
U.S.C.A., chapter 35 is granted for a child or spouse of a 
person who has a total disability permanent in nature 
resulting from a service-connected disability.  38 U.S.C.A. 
§§ 3500, 3501. (While there are numerous other bases for 
entitlement to eligibility for DEA, those bases including 
death due to service-connected disability, are not relevant 
to this case.  See 38 C.F.R. §§ 21.3020, 21.3021 (2002)).

The Board has concluded that the determination that the 
veteran had total and permanent disability due to service-
connected disability was clearly and unmistakably erroneous.  
The veteran did not meet the basic eligibility requirements 
which would provide a basis for an award of DEA to any 
claimant at the time the RO determined in July 2000 that such 
eligibility was present.  Since the veteran did not meet any 
of the statutory or regulatory requirements for an award of 
eligibility for DEA, an appeal for continuation of such 
benefits must fail.  VA is not authorized to award 
eligibility for DEA benefits in the absence of entitlement 
under the law.  Because of veteran's lack of entitlement 
under the law to such benefits, and absence of VA authority 
to authorize such benefits when the eligibility criteria are 
not met, termination of the eligibility for DEA benefits in 
this case is required by law.  Any claim that continued DEA 
benefits are warranted must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Severance of service connection for prostate cancer, status 
post prostatectomy and lymph node excision, was proper, and 
the appeal for continuation of that award must be denied.  


	(CONTINUED ON NEXT PAGE)



Severance of service connection for impotence was proper, and 
the appeal for continuation of that award must be denied.  

Severance of service connection for ilioinguinal and 
superficial cutaneous nerve injury, left lower extremity, was 
proper, and the appeal for continuation of that award must be 
denied.  

Severance of service connection for ilioinguinal and 
superficial cutaneous nerve injury, right lower extremity, 
was proper, and the appeal for continuation of that award 
must be denied.  

Termination of awards of TDIU, SMC, and DEA were proper, and 
the appeal for continuation of those awards must be denied.  

	                        
____________________________________________
	Michelle L. Kane
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:
?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

